Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 19, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant refused a job offer from a temporary employment agency because it would interfere with scheduled job interviews which could lead to permanent employment. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause. We have held that “a claimant’s desire or efforts to obtain full-time employment do not constitute good cause for refusing an offer of temporary employment” (Matter of Ruggieri [Commissioner of Labor], 273 AD2d 723, 724 [2000]; see Matter of Faillace [Commissioner of Labor], 308 AD2d 654 [2003]). Although claimant testified that she did not refuse the offer of employment and that it was no longer available by the time that she rescheduled her interviews and called the temporary employment agency back, this differed from the statement that she made to the local unemployment insurance office, creating a credibility issue for the Board to resolve (see Matter of Fronczak [Commissioner of Labor], 6 AD3d 898, 899 [2004]). Finally, inasmuch as claimant failed to disclose the job offer when certifying for benefits, the Board’s decision that claimant made willful false statements to obtain benefits will not be disturbed (see Matter of Fronczak [Commissioner of Labor], supra; Matter of Turner [Commissioner of Labor], 6 AD3d 915, 916 [2004]).
*733Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.